Citation Nr: 0714711	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-29 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right elbow osteochondritis dissecans, 
status post arthroscopic debridement, prior to March 11, 
2004.  

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected right elbow osteochondritis dissecans, 
status post arthroscopic debridement, from March 11, 2004, to 
August 3, 2005.  

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected right elbow osteochondritis dissecans, 
status post arthroscopic debridement, from December 1, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran was scheduled to testify before a Veterans Law 
Judge, via video-conference at the RO, in January 2007.  The 
notice for the hearing was sent to the veteran's address of 
record; however, he did not report to the scheduled hearing.  
The Board, then, finds that all due process has been 
satisfied with respect to the veteran's right to a hearing.  


FINDINGS OF FACT

1.  Prior to March 11, 2004, the competent and probative 
evidence of record shows the veteran's service-connected 
right elbow osteochondritis dissecans, status post 
arthroscopic debridement, was characterized by degenerative 
changes and intermittent swelling and pain.  He was able to 
demonstrate extension to 30 degrees, flexion to no more than 
120 degrees, and pronation and supination to 75 degrees.  
Additional functional impairment due to flare-ups of pain, 
incoordination, fatigability, or weakness was not 
demonstrated to any significant degree.

2.  From March 11, 2004, to August 3, 2005, the competent and 
probative evidence of record shows the veteran's service-
connected right elbow osteochondritis dissecans, status post 
arthroscopic debridement, was characterized by occasional 
swelling and tenderness over the radial aspect and olecranon 
process of the elbow joint.  The veteran was able to 
demonstrate extension to 30 degrees, flexion to no more than 
90 degrees, and supination and pronation to 90 degrees.  
Additional functional impairment due to flare-ups of pain, 
incoordination, fatigability, or weakness was not 
demonstrated to any significant degree.  

3.  On and after March 20, 2006, the competent and probative 
evidence of record shows the veteran's service-connected 
right elbow osteochondritis dissecans, status post 
arthroscopic debridement, is characterized by subjective 
complaints of pain and moderate osteoarthritis.  He is able 
to demonstrate extension to -30 degrees, flexion to 55 
degrees, and normal supination and pronation.  Additional 
functional impairment due to flare-ups of pain, 
incoordination, fatigability, or weakness is not demonstrated 
to any significant degree.  


CONCLUSIONS OF LAW

1.  Prior to March 11, 2004, the schedular criteria for an 
evaluation in excess of 10 percent for service-connected 
right elbow osteochondritis dissecans, status post 
arthroscopic debridement, were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5207, 
5206 (2006).  

2.  From March 11, 2004 to August 3, 2005, the schedular 
criteria for an evaluation in excess of 30 percent for 
service-connected right elbow osteochondritis dissecans, 
status post arthroscopic debridement, were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5207, 5206 (2006).  

3.  As of March 20, 2006, the schedular criteria for a 40 
percent evaluation, but no higher, for service-connected 
right elbow osteochondritis dissecans, status post 
arthroscopic debridement, have been met.  38 U.S.C.A. § 1155, 
5107; 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5206 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In August 2002 and September 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, including medical 
records, employment records, or records in the custody of a 
Federal department or agency, such as VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
records showing his service-connected disability had 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the August 2002 and 
September 2005 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a July 2004 SOC and September 2005 SSOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for right elbow osteochondritis dissecans, 
status post arthroscopic debridement, was established in 
April 2001, and the RO assigned a 40 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-
5207, effective December 1999.  At that time, the RO 
considered an October 2000 VA examination report which 
reflected that the veteran demonstrated extension to 30 
degrees and flexion to 120 degrees.  In making its 
determination, the RO noted a 40 percent rating was warranted 
when extension is limited to 100 degrees.  

In July 2002, the veteran requested an increased evaluation 
for his service-connected right elbow disability.  In a 
rating decision dated in December 2002, the RO determined 
that the grant of a 40 percent rating in the April 2001 
rating decision reflected clear and unmistakable error, 
because the objective findings did not support the 40 percent 
rating under any applicable diagnostic code.  The RO noted 
that the 40 percent rating was granted on the basis of 
extension of the forearm being limited to 100 degrees, while 
the objective evidence showed that extension was only limited 
to 30 degrees.  As a result, the RO proposed to decrease the 
veteran's disability rating for the service-connected right 
elbow disability to 10 percent.  In January 2003, the veteran 
requested a hearing with respect to the proposed reduction, 
but he withdrew his hearing request in August 2003.  The 
veteran did not appeal the proposed reduction and, in a 
rating decision dated August 2003, the RO decreased the 
veteran's disability rating for service-connected right elbow 
disability to 10 percent, effective December 2003.  Although 
the elbow disability is rated under DC 5207, which evaluates 
limitation of extension, the Board notes that, in granting 
the 10 percent rating effective from December 2003, the RO 
noted the veteran was shown to have limited flexion to 100 
degrees on repetitive motion.  See 38 C.F.R. § 4.71a, DC 
5206.  

In November 2003, the veteran submitted a timely notice of 
disagreement as to the disability rating for his service-
connected disability.  In a rating decision dated in July 
2004, the RO increased the veteran's disability rating to 30 
percent, effective March 11, 2004, pursuant to 38 C.F.R. 
§ 4.7, noting the evidence showed the veteran's flexion was 
limited to 80 degrees.  

In August 2005, the veteran underwent surgery for radial 
resection and to remove loose bodies in his right elbow.  The 
RO granted a temporary total (100 percent) rating from August 
3, 2005, to November 30, 2005, to reflect the period of time 
the veteran required convalescence following surgical 
treatment.  Effective from December 1, 2005, the veteran's 
disability rating was returned to 30 percent.  

Although the RO increased the veteran's schedular disability 
rating from 10 to 30 percent, and granted a temporary total 
rating from August to November 2005, the U.S. Court of 
Appeals for Veterans Claims has held that, on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Thus, this appeal continues.  

As noted, the veteran's service-connected right elbow 
osteochondritis dissecans, status post arthroscopic 
debridement, is currently assigned a 30 percent disability 
evaluation under 38 C.F.R. § 4.71a, DC 5010-5207.  The 
veteran's specific disability is not listed on the Rating 
Schedule, and the RO used DC 5010-5207 pursuant to 38 C.F.R. 
§ 4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded as the first two numbers of 
the most closely related body part and "99."  See 38 C.F.R. 
§ 4.20.  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.97, DC 5207, for limitation 
of extension of the forearm.  

The Board notes the veteran's service-connected right wrist 
disability affects his major extremity, as he is right-hand 
dominant.  See May 2003 VA examination report.  Thus, the 
rating criteria listed herein will correspond to the ratings 
listed for the major extremity.  Under DC 5207, a 10 percent 
rating is warranted for extension of the forearm limited to 
45 or 60 degrees; a 20 percent rating is warranted with 
extension limited to 75 degrees; a 30 percent rating is 
warranted with extension limited to 90 degrees; a 40 percent 
rating is warranted with extension limited to 100 degrees; 
and a 50 percent rating is warranted for extension limited to 
110 degrees.  Normal range of motion of the elbow is 
extension to zero degrees, flexion to 145 degrees, pronation 
to 80 degrees, and supination to 85 degrees.  See 38 C.F.R. 
§ 4.71a, Table I.  

In order to afford the veteran the highest possible 
disability rating, the Board will evaluate the service-
connected right elbow disability under all potentially 
applicable diagnostic codes.  Under the criteria of DC 5205, 
a 40 percent rating is warranted for favorable ankylosis of 
the elbow at an angle between 90 and 70 degrees.  A 
50 percent rating is warranted with intermediate ankylosis at 
an angle of more than 90 degrees or between 70 and 50 
degrees.  A 60 percent rating is warranted with unfavorable 
ankylosis at an angle of less than 50 degrees or with 
complete loss of supination or pronation.  

Under DC 5206, limitation of flexion of the forearm warrants 
a noncompensable (zero percent) rating when limited to 110 
degrees; a 10 percent rating when limited to 100 degrees; a 
20 percent rating when limited to 90 degrees; a 30 percent 
rating when limited to 70 degrees; a 40 percent rating when 
limited to 55 degrees; and a 50 percent rating when limited 
to 45 degrees.  Under DC 5208, a 20 percent rating is 
warranted with flexion limited to 100 degrees and extension 
to 45 degrees.  

A.	Entitlement to an evaluation in excess of 10 percent 
prior to March 11, 2004

Review of the pertinent evidence reflects the veteran's 
service-connected right elbow disability was manifested by 
intermittent swelling and pain.  At the May 2003 VA 
examination, the examiner noted the veteran kept his arm in 
30 degrees of flexion and was unable to extend it because 
there is a flexion contracture diagnosed as severe elbow 
arthritis.  He was able to demonstrate flexion to 115 degrees 
and pronation and supination to 75 degrees, with complaints 
of pain beyond 75 degrees in pronation and supination.  At 
the November 2002 VA examination, the veteran was able to 
demonstrate extension to 30 degrees, flexion to 120 degrees, 
supination to 65 degrees, and pronation to 80 degrees.  

Based on the foregoing, the Board finds that a rating greater 
than 10 percent is not warrantedfor the period prior to March 
11, 2004.  There is no evidence showing the veteran 
demonstrated limitation of extension to more than 30 degrees 
or limitation of flexion to less than 115 degrees.  
Therefore, the evidence does not support the grant of a 
rating greater than 10 percent under DCs 5206, 5207, or 5208.  
In addition, although his range of motion is somewhat limited 
and he is unable to extend his elbow beyond 30 degrees, he 
has never been diagnosed with or shown to have ankylosis of 
the elbow as contemplated in DC 5205 as he is able to 
demonstrate range of motion in all planes of excursion 
(extension, flexion, supination, and pronation).  Therefore, 
DC 5205 does not assist the veteran in obtaining a higher 
disability rating.  

Similarly, DCs 5209, 5210, 5211, and 5212 are not for 
application in this case because the veteran has never been 
shown to have impairment of the flail joint, nonunion of the 
radius and ulna with flail false joint, impairment of the 
ulna, or impairment of radius.  The Board has considered 
whether an increased rating is warranted under DC 5213, for 
impairment of supination and pronation; however, the veteran 
has never been shown to have motion lost beyond the last 
quarter of the arc in pronation, i.e., more than a 20 degree 
loss in pronation, or his right hand fixed near the middle of 
the arc, i.e., approximately 40 to 45 degrees in supination 
and pronation.  Therefore, an increased rating is not 
warranted under DC 5213.  

The Board has also considered the veteran's service-connected 
right elbow disability in light of DC 5003, for degenerative 
arthritis.  In this regard, X-rays taken at the November 2002 
VA examination revealed degenerative changes in the right 
elbow.  Under DC 5003, degenerative arthritis, when 
substantiated by X-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Note 
1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.  Note 2 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, DC 
5003.

In this case, the 10 percent disability rating currently 
assigned was granted to reflect the veteran's limitation of 
flexion to 100 degrees on repetitive motion of his right 
elbow.  See May 2003 VA examination.  Therefore, a separate 
10 percent rating is not warranted under DC 5003 for 
limitation of motion objectively confirmed by swelling, 
muscle spasm, or painful motion.  

The Board has also considered whether an increased rating is 
warranted for any neurological abnormalities associated with 
the veteran's service-connected right elbow disability.  
However, review of the pertinent evidence reveals the 
veteran's median, ulnar, and radial nerve functions were 
clinically intact at the November 2002 and May 2003 VA 
examinations.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40.  


The May 2003 VA examination report reflects that, with 
repetitive testing, the veteran could reach only 100 degrees 
in flexion and 65 degrees in both supination and pronation, 
with pain.  The examination report does not reflect that the 
veteran complained of pain with flexion and extension, but he 
did complain of pain beyond 75 degrees with supination and 
pronation.  The May 2003 VA examiner did not estimate 
functional limitation with repetitive motion, but he did note 
the veteran's elbow strength decreased with three repetitions 
with three-pound weights and that there was marked weakness 
in the elbow.  See also November 2002 VA examination report.  

Although the evidence shows the veteran has painful motion 
and decreased muscle strength in his right elbow, the Board 
finds that any additional functional impairment due to 
weakness and pain is contemplated in the 10 percent 
disability rating currently assigned.  In making this 
determination, the Board again notes that the 10 percent 
disability rating currently assigned was granted to reflect 
the veteran's limitation of flexion to 100 degrees on 
repetitive motion, which demonstrated his additional weakness 
in the right elbow.  See May 2003 VA examination.  As a 
result, the Board finds that any pain and weakness associated 
with the veteran's service-connected right elbow disability 
is contemplated in the 10 percent currently assigned to the 
veteran's service-connected right knee disability.  See 
38 C.F.R. §§ 4.40 and 4.45 (2006); DeLuca, supra.  Therefore, 
the Board finds there is insufficient evidence to warrant a 
rating in excess of 10 percent based on functional loss due 
to pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

In sum, the Board finds that the preponderance of the 
evidence is against the grant of an evaluation in excess of 
10 percent for service-connected right elbow osteochondritis 
dissecans, prior to March 11, 2004, and the benefit-of-the-
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

B.	Entitlement to a rating in excess of 30 percent 
from March 11, 2004 to August 3, 2005

The pertinent evidence of record shows the veteran's service-
connected right elbow disability was manifested by occasional 
swelling, tenderness over the radial aspect and olecranon 
process of the elbow joint, and limited motion.  A March 2004 
VA outpatient treatment record reflects the veteran was able 
to demonstrate extension to 30 degrees, flexion to 80 
degrees, and supination and pronation to 90 degrees.  In 
August 2004 and July 2005, he was able to demonstrate 
extension to 30 degrees and flexion to 90 degrees.  

Based on the foregoing, the Board finds the preponderance of 
the evidence does not support the grant of a rating in excess 
of 30 percent for the time period in question.  
In evaluating the veteran's claim, the Board again notes 
that, in March 2004, he was able to demonstrate flexion to 80 
degrees, which warrants a 30 percent rating under DC 5206.  
See 38 C.F.R. § 4.7.  A rating higher than 30 percent is not 
warranted under DC 5206, however, because the veteran has 
never demonstrated limitation of flexion to 55 degrees of 
less.  In the same way, the veteran has never demonstrated 
limitation of extension to 100 degrees or more to warrant a 
rating higher than 30 percent under DC 5207. 

The Board has considered the veteran's right elbow disability 
under all other potentially applicable diagnostic codes; 
however, he has never been shown have ankylosis of the elbow, 
impairment of the flail joint, nonunion of the radius and 
ulna with flail false joint, impairment of the ulna, or 
impairment of radius.  Therefore, DCs 5205 and 5209 to 5212 
are not for application in this case.  In addition, he has 
never been shown to have impairment of supination and 
pronation characterized by his right hand being fixed in 
supination or hyperpronation.  Therefore, DC 5213 does not 
assist the veteran in obtaining a disability rating higher 
than 30 percent.  

The Board has also considered the veteran's right elbow 
disability under DC 5003, for degenerative arthritis; 
however, DC 5003 is not for application in this case because 
the veteran's current disability rating is based upon 
limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003, Note 
1.  The Board has also considered the veteran's disability in 
light of any potential neurological damage.  However, as 
noted above, there is no evidence of nerve damage in the 
veteran's right elbow.  




In evaluating the veteran's right elbow under the criteria of 
DeLuca, supra, the Board notes the veteran has consistently 
complained of pain in his right elbow which has been 
objectively confirmed on clinical examination.  He was not 
afforded a VA examination during the time period in question 
and thus, there is no estimate as to his functional loss due 
to pain or weakness.  However, the Board finds no prejudice 
to the veteran in this regard because any additional 
functional impairment is contemplated in the disability 
rating currently assigned.  In this regard, the Board notes 
the veteran's current symptoms do not warrant the 30 percent 
rating currently assigned under DC 5206, for limitation of 
flexion; however, given the objective findings of pain, the 
Board finds his service-connected right elbow disability more 
nearly approximates the criteria required for that rating.  
See 38 C.F.R. § 4.7.  Therefore, an increased evaluation is 
not warranted based on application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 30 percent for service-connected 
right elbow osteochondritis dissecans, from March 11, 2004, 
to August 3, 2005, and the benefit-of-the-doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

C.	Entitlement to an evaluation in excess of 30 percent
from December 1, 2005

As noted above, the RO granted a temporary total rating (100 
percent) from August 3, 2005, to November 30, 2005, to 
reflect the period of time the veteran required convalescence 
following surgical treatment in August 2005.  Effective 
December 1, 2005, the veteran's disability rating was 
returned to 30 percent.  

Review of the pertinent evidence reveals that, following the 
August 2005 surgery, the veteran complained of increased pain 
in his right elbow.  However, he was able to demonstrate 
extension to 30 degrees and flexion to 110 degrees.  See 
January 2006 VA outpatient treatment record.  In March 2006, 
the veteran demonstrated extension to 10 degrees and flexion 
to 120 degrees.  The examining physician noted there was no 
visible pain with motion although the veteran stated there 
was pain.  
Later in March 2006, a VA occupational therapist noted the 
veteran's range of motion was -30 degrees in extension and 55 
degrees in flexion, with normal supination and pronation.  

Given the evidence showing the veteran demonstrated flexion 
to 55 degrees, the Board finds a 40 percent rating, but no 
higher, is warranted under DC 5206.  In making this 
determination, the Board must note the substantial difference 
in the veteran's range of motion during March 2006 and also 
notes that, when the veteran demonstrated flexion to 55 
degrees, the occupational therapist noted the true reflection 
of the veteran's function was "difficult."  Regardless, the 
March 2006 occupational therapy treatment note is considered 
competent medical evidence and, after resolving all 
reasonable doubt in the veteran's favor, the Board finds a 
40 percent rating is warranted under DC 5206, from March 20, 
2006.  A higher, 50 percent rating is not warranted because 
the veteran has not been shown to have limitation of flexion 
to 45 degrees.  

The Board has considered the veteran's right elbow disability 
under all other potentially applicable diagnostic codes; 
however, he has never been diagnosed with or shown to have 
ankylosis of the elbow, extension limited to 100 degrees or 
more, impairment of the flail joint, or nonunion of the 
radius and ulna.  Therefore, DCs 5205, 5207, 5209, and 5210 
do not assist the veteran in obtaining a higher disability 
rating.  DCs 5208 and 5211 to 5213 are not for application in 
this case because the highest disability ratings available 
under those diagnostic codes are 20 and 40 percent, 
respectively.  As noted above, DC 5003 is not for application 
in this case because the veteran's current disability rating 
is based upon limitation of motion.  See 38 C.F.R. § 4.71a, 
DC 5003, Note 1.  

The Board has also considered the veteran's disability in 
light of any potential neurological damage.  However, the 
veteran has never been diagnosed with or demonstrated 
symptoms associated with any of the relevant neurological 
disabilities listed in the Rating Schedule.  See 38 C.F.R. 
§ 4.124a, DC 8520, 8526 to 8530 (2006).  Therefore, the Board 
finds that the veteran does not suffer from any neurological 
abnormalities associated with his service-connected right 
elbow disability.  

In evaluating the veteran's right knee under the criteria of 
DeLuca, supra, the Board again notes that the veteran 
complained of increased pain following his August 2005 
surgery.  However, in March 2006, the veteran's subjective 
complaints of pain were not confirmed on objective medical 
examination.  With regard to establishing loss of function 
due to pain, it is necessary that complaints be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40.  Therefore, while the 
veteran complained of pain, additional limitation of motion 
or functional impairment as to warrant a higher rating is not 
shown and, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In summary, and for the reasons and bases set forth above, 
the Board finds the evidence is in approximate balance to 
support a finding that the veteran's service-connected right 
elbow disability warrants a 40 percent evaluation, but no 
higher, as of March 20, 2006, the date on which, as discussed 
above, there was medical evidence of an increase in the 
disability.  All reasonable doubt has been resolved in the 
veteran's favor.  See Gilbert, supra.  

D.	Extraschedular Consideration

Review of the evidence shows the veteran has consistently 
reported that he is unable to work due to his service-
connected right elbow disability.  However, the Board has 
found herein that there is an avenue to award an increased 
rating under the Rating Schedule.  While the veteran is 
clearly impaired due to his right elbow injury, the Board 
finds there is no indication in the evidence of record that 
his elbow disability has caused marked interference with 
employment or necessitated frequent hospitalization, or that 
the manifestations associated with this disability are 
unusual or exceptional so as to warrant referral for 
consideration of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).




ORDER

Prior to March 11, 2004, entitlement to an evaluation in 
excess of 10 percent for service-connected right elbow 
osteochondritis dissecans, status post arthroscopic 
debridement, is denied.

From March 11, 2004, to August 3, 2005, entitlement to an 
evaluation in excess of 30 percent for service-connected 
right elbow osteochondritis dissecans, status post 
arthroscopic debridement, is denied.

On and after March 20, 2006, entitlement to a 40 percent 
evaluation for service-connected right elbow osteochondritis 
dissecans, status post arthroscopic debridement, is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


